

116 S3179 IS: Family Support Services for Addiction Act of 2020
U.S. Senate
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3179IN THE SENATE OF THE UNITED STATESJanuary 9, 2020Mrs. Gillibrand (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a grant program for family community organizations that provide support for
			 individuals struggling with substance use disorder and their families.
	
 1.Short titleThis Act may be cited as the Family Support Services for Addiction Act of 2020.
 2.Family support services for individuals struggling with substance use disorderPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:
			
				553.Family support services for individuals struggling with substance use disorder
 (a)DefinitionsIn this section— (1)the term family community organization means an independent nonprofit organization that—
 (A)mobilizes resources within and outside of the community of families with individuals living with addiction, to provide a support network, education, and evidence informed tools for families and loved ones of individuals struggling with substance use disorders; and
 (B)is governed by experts in the field of addiction, which may include— (i)experts in evidence informed interventions for family members;
 (ii)experts in the impact of addiction on family systems; (iii)families who have experience with substance use disorders and addiction; and
 (iv)other experts in the field of addiction; and (2)the term family support services means resources or programs that support families that include an individual with substance use disorder.
 (b)Grants authorizedThe Secretary shall award grants to family community organizations to enable such organizations to develop, expand, and enhance evidence informed family support services.
 (c)Federal shareThe Federal share of the costs of a program funded by a grant under this section may not exceed 85 percent.
 (d)Use of fundsGrants awarded under subsection (b)— (1)shall be used to develop, expand, and enhance community and statewide evidence informed family support services; and
 (2)may be used to— (A)build connections between family support networks, including providing technical assistance between family community organizations and peer support networks, and with other family support services, focused on enhancing knowledge of evidence informed interventions for family members and loved ones of individuals living with substance use disorders, or problematic substance use, and reducing harm by educating service providers on current evidence regarding addiction and the family, including—
 (i)behavioral health providers, including such providers focused specifically on family and couples therapy in the context of addiction;
 (ii)primary care providers; (iii)providers of foster care services or support services for grandparents and other extended family impacted by addiction; and
 (iv)other family support services that connect to community resources for individuals with substance use disorders, including non-clinical community services;
 (B)reduce stigma associated with the family of individuals with substance use disorders by improving knowledge about addiction and its treatment, providing compassionate support, and dispelling myths that perpetuate such stigma;
 (C)conduct outreach on issues relating to substance use disorders and family support, which may include education, training, and resources with respect to—
 (i)building a resilience- and strengths-based approach to prevention of, and living with, addiction in the family;
 (ii)identifying the signs of substance use disorder; (iii)adopting an approach that minimizes harm to all family members; and
 (iv)families of individuals with a substance use disorder, including with respect to—
 (I)navigating the treatment and recovery systems; (II)paying for addiction treatment;
 (III)education about substance use disorder; and
 (IV)avoiding predatory treatment programs; and (D)connect families to evidence informed peer support programs.
 (e)Data reporting and program oversightWith respect to a grant awarded under subsection (a), not later than 90 days after the end of the first year of the grant period, and annually thereafter for the duration of the grant period, the entity shall submit data, as appropriate and to the extent practicable, to the Secretary regarding—
 (1)the programs and activities funded by the grant; (2)health outcomes of the population of individuals with a substance use disorder who received services through programs supported by the grant, as evaluated by an independent program evaluator through the use of outcomes measures, as determined by the Secretary; and
 (3)any other information that the secretary may require for the purpose of ensuring that the grant recipient is complying with all the requirements of the grant.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2026..